DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-20 were originally presented having a filing date of 12 August 2021, and claiming priority to Chinese Patent Application Number 2020-11087588, filed 12 October 2020.
Drawings
The drawings, filed 12 August 2021, are accepted by the Examiner.

Claim Objections
Claims 8 and 19 are objected to because of the following informalities:  the recitation "the temperature difference" (claim 8, Ln. 3) and (claim 19, Ln. 3) is unclear.  Examiner interprets this to be "the temperature difference value."   Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7, 9, 12-18, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the second environmental data.”  This recitation lacks antecedent basis.
Claim 1 further recites “predetermined fogging conditions” (Ln. 16).  It is unclear whether this recitation is the same or different from the recitation in Ln. 14-15.
Claim 2 recites “an expected position” and “an expected time.”  It is unclear whether this recitation is the same or different from the recitation in claim 1.
Claim 3 recites “an expected position” and “an expected time.”  It is unclear whether this recitation is the same or different from the recitation in claim 1.
Claim 4 recites “a predetermined fogging standard” in Ln. 8 and “predetermined fogging conditions.”  It is unclear whether the fogging standard recitation is the same or different from the recitations in claim 1.  It is also unclear whether the fogging conditions recitation is the same or different from the recitation in claim 1.
Claim 5 recites “predetermined fogging conditions.”  It is unclear whether this recitation is the same or different from the recitations in claims 4 and 1.
Claim 6 recites “the cooling device.”  This recitation lacks antecedent basis.
Claim 7 recites “the heating device.”  This recitation lacks antecedent basis.
Claim 9 recites “the second humidity value.”  This recitation lacks antecedent basis.
Claim 12 recites “the second environmental data.”  This recitation lacks antecedent basis.
Claim 12 further recites “predetermined fogging conditions” (Ln. 20).  It is unclear whether this recitation is the same or different from the recitation in Ln. 18-19.
Claim 13 recites “an expected position” and “an expected time.”  It is unclear whether this recitation is the same or different from the recitation in claim 12.
Claim 14 recites “an expected position” and “an expected time.”  It is unclear whether this recitation is the same or different from the recitation in claim 12.
Claim 15 recites “a predetermined fogging standard” in Ln. 8 and “predetermined fogging conditions” (Ln. 7 and 8).  It is unclear whether the fogging standard recitation is the same or different from the recitations in claim 12.  It is also unclear whether the fogging conditions recitation is the same or different from the recitation in claim 12.
Claim 16 recites “predetermined fogging conditions.”  It is unclear whether this recitation is the same or different from the recitations in claims 15 and 12.
Claim 17 recites “the cooling device.”  This recitation lacks antecedent basis.
Claim 18 recites “the heating device.”  This recitation lacks antecedent basis.
Claim 20 recites “the second environmental data.”  This recitation lacks antecedent basis.
Claim 20 further recites “predetermined fogging conditions” (Ln. 22).  It is unclear whether this recitation is the same or different from the recitation in Ln. 20-21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 10, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2021/0074163 to Robeson et al. (hereafter Robeson) in view of U.S. Patent Publication Number 2017/0176641 to Zhu et al. (hereafter Zhu).
As per claim 1, Robeson discloses [a] method for preventing fogging of lens of an autonomous driving vehicle (see at least Robeson, [0058] discloses a method of preventing fogging of windows <interpreted as lens> of an autonomous driving vehicle), 
the autonomous driving vehicle equipped with sensors (see at least Robeson, [0048] disclosing that each autonomous vehicle 70 can include a set of sensors or other detectors capable of taking a reading connected to computer system 72),
wherein the method for preventing fogging comprises: acquiring a current position and a current time the autonomous driving vehicle (see at least Robeson, [0040] disclosing that system 50 can receive/obtain requests 80 for autonomous vehicles 70. Requests 80 can be initiated by actual users when the user wants an on-demand autonomous vehicle. Requests 80 can include a time (e.g., in an hour, as soon as possible, etc.) and place (e.g., current location of user, designated location) that the user would like the autonomous vehicle);
acquiring driving data of the autonomous driving vehicle and first environment data of the autonomous driving vehicle at the current position (see at least Robeson, [0037] disclosing that the positioning system 170 may be used by computing devices 110 in order to determine the vehicle's relative or absolute position on a map or on the earth. For example, the position system 170 may include a GPS receiver to determine the device's latitude, longitude and/or altitude position <interpreted as driving data>; [0023] disclosing an autonomous vehicle's computing devices to make determinations about whether and, in some cases, how to control the vehicle in an autonomous driving mode. By monitoring the environment within a sensor housing and comparing that to near real time ambient environmental information for areas through which the vehicle is expected to drive <interpreted as first environmental data>; [0035]);
determining an expected position and an expected time that the autonomous driving vehicle will reach according to an expected path, the expected path being planned according to the current position and a destination position (see at least Robeson, [0061] disclosing that schedule 150 can include, but is not limited to, an actual deploy time 164 of vehicle 70 in response to an actual request 80 for an autonomous vehicle 70, as well as an arrival time 166 of vehicle 70 at a location of the user requesting autonomous vehicle 70) ... ; 
when the environmental difference data meets predetermined fogging conditions, activating a preventing fogging scheme based on the environmental difference data (see at least Robeson, [0058] disclosing that that such preparation activities to place autonomous vehicle 70 in a ready state can include, defrosting windows or cameras of autonomous vehicle 70 (e.g., to a point a light sensor indicates a preset visibility through the window has been reached)).  
But Robeson does not explicitly disclose the following limitations:
acquiring the second environment data associated with the expected position and the expected time from an external database;
obtaining environment difference data according to the first environment data and the second environment data; and
determining whether the environmental difference data meets predetermined fogging conditions according to a predetermined fogging standard;
However, Zhu discloses the acquiring limitation (see at least Zhu, [0122] disclosing that the method 400 may proceed to block 410 where the method 400 includes determining whether the laser data is in agreement with weather data. For example, weather information for a location of the vehicle <interpreted as second environmental data> can be received from a server over a network <interpreted as external database>, and when the weather information indicates that it is raining or has rained recently, a second indication that the roadway is wet can be made based on the weather information).
Zhu further discloses the obtaining limitation (see at least Zhu, [0122] disclosing that the method 400 may proceed to block 410 where the method 400 includes determining whether the laser data is in agreement with weather data. For example, weather information for a location of the vehicle <interpreted as second environmental data> can be received from a server over a network <interpreted as external database>, and when the weather information indicates that it is raining or has rained recently, a second indication <interpreted as the environmental difference data> that the roadway is wet can be made based on the weather information).
Zhu still further discloses the determining limitation (see at least Zhu, [0122] disclosing that when the weather information indicates a chance of fog, or foggy conditions, a second indication that a fog is present is made.  Additional weather data such as a temperature or dew point, can be determined from on-board vehicle sensors or communication with a server, and a second indication that the weather condition of the environment of the vehicle includes the fog can be made based on the temperature or dew point).
Both Robeson, and Zhu are analogous art to claim 1 because they are in the same field of autonomous driving technology.  Robeson relates to scheduling activities in a fleet of autonomous vehicles to ensure just in time deployment (see at least Robeson, [0001]).  Zhu relates to methods and systems for detecting weather conditions using vehicle onboard sensors (see at least Zhu, Abstract).  
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving method, as disclosed in Robeson, to provide the benefit of (a) acquiring the second environment data associated with the expected position and the expected time from an external database, (b) obtaining environment difference data according to the first environment data and the second environment data, and (c)  determining whether the environmental difference data meets predetermined fogging conditions according to a predetermined fogging standard, as disclosed in Zhu.  Doing so would provide the benefit of improving the useful and safe operation of the autonomous vehicle (see at least Zhu, [0004]).
As per claim 10, the combination of Robeson and Zhu disclose all of the limitations of claim 1, as discussed above.  Zhu further discloses the following limitations:
wherein acquiring the second environment data associated with the expected position and the expected time from an external database comprises: sending a query instruction to the external database through a third party interface, and the query instruction includes the expected position and the expected time (see at least Zhu, [0122] disclosing that weather information for a locations of the vehicle is received from a server over a network <interpreted as a query instruction to the external database through a third party interface> and when the weather information indicates that it is raining or has rained recently, a second indication that the roadway is wet can be made based on the weather information);
sending a query instruction to the external database through a third party interface, and the query instruction includes the expected position and the expected time (see at least Zhu, [0122] );
receiving weather information fed back by the external database according to the query instruction through the third party interface (see at least Zhu, [0122]);
extracting the second environment data from the weather information (see at least Zhu, [0122]).
As per claim 12, Robeson discloses [a]n intelligent control device (see at least Robeson, [0025] disclosing Bus 18 represents one or more of any of several types of bus structures, including a memory bus or memory controller, a peripheral bus, an accelerated graphics port, and a processor or local bus using any of a variety of bus architecture; [0026] further disclosing that Processing unit 16 refers, generally, to any apparatus that performs logic operations, computational tasks, control functions, etc. A processor may include one or more subsystems, components, and/or other processors), the intelligent control device comprising:
a memory configured to store program instructions (see at least Robeson, [0027] disclosing that processing unit 16 executes computer program code, such as program code for provisioning for just in time autonomous vehicle deployment, which is stored in memory 28, storage system 34, and/or program/utility 40); and 
one or more processors configured to execute the program instructions (see at least Robeson, [0025], [0026], [0027], [0029] disclosing that System memory 28 can include computer system readable media in the form of volatile memory, such as random access memory 30 (RAM) and/or cache memory 32) to perform a method for preventing fogging,
the method for preventing fogging comprising: acquiring a current position and a current time the autonomous driving vehicle (see at least Robeson, [0040] disclosing that system 50 can receive/obtain requests 80 for autonomous vehicles 70. Requests 80 can be initiated by actual users when the user wants an on-demand autonomous vehicle. Requests 80 can include a time (e.g., in an hour, as soon as possible, etc.) and place (e.g., current location of user, designated location) that the user would like the autonomous vehicle);
acquiring driving data of the autonomous driving vehicle and first environment data of the autonomous driving vehicle at the current position by a plurality of sensors positioned on the autonomous driving vehicle (see at least Robeson, [0037] disclosing that the positioning system 170 may be used by computing devices 110 in order to determine the vehicle's relative or absolute position on a map or on the earth. For example, the position system 170 may include a GPS receiver to determine the device's latitude, longitude and/or altitude position <interpreted as driving data>; [0023] disclosing an autonomous vehicle's computing devices to make determinations about whether and, in some cases, how to control the vehicle in an autonomous driving mode. By monitoring the environment within a sensor housing and comparing that to near real time ambient environmental information for areas through which the vehicle is expected to drive <interpreted as first environmental data>; [0035]);
determining an expected position and an expected time that the autonomous driving vehicle will be reached during driving according to an expected path, the expected path being planned according to the current position and a destination position (see at least Robeson, [0061] disclosing that schedule 150 can include, but is not limited to, an actual deploy time 164 of vehicle 70 in response to an actual request 80 for an autonomous vehicle 70, as well as an arrival time 166 of vehicle 70 at a location of the user requesting autonomous vehicle 70) ... ;
when the environmental difference data meets predetermined fogging conditions, activating a preventing fogging scheme based on the environmental difference data (see at least Robeson, [0058] disclosing that that such preparation activities to place autonomous vehicle 70 in a ready state can include, defrosting windows or cameras of autonomous vehicle 70 (e.g., to a point a light sensor indicates a preset visibility through the window has been reached)).
But Robeson does not explicitly disclose the following limitations:
acquiring the second environment data associated with the expected position and the expected time from an external database;
obtaining environment difference data according to the first environment data and the second environment data; and
determining whether the environmental difference data meets predetermined fogging conditions according to a predetermined fogging standard;
However, Zhu discloses the acquiring limitation (see at least Zhu, [0122] disclosing that the method 400 may proceed to block 410 where the method 400 includes determining whether the laser data is in agreement with weather data. For example, weather information for a location of the vehicle <interpreted as second environmental data> can be received from a server over a network <interpreted as external database>, and when the weather information indicates that it is raining or has rained recently, a second indication that the roadway is wet can be made based on the weather information).
Zhu further discloses the obtaining limitation (see at least Zhu, [0122] disclosing that the method 400 may proceed to block 410 where the method 400 includes determining whether the laser data is in agreement with weather data. For example, weather information for a location of the vehicle <interpreted as second environmental data> can be received from a server over a network <interpreted as external database>, and when the weather information indicates that it is raining or has rained recently, a second indication <interpreted as the environmental difference data> that the roadway is wet can be made based on the weather information).
Zhu still further discloses the determining limitation (see at least Zhu, [0122] disclosing that when the weather information indicates a chance of fog, or foggy conditions, a second indication that a fog is present is made.  Additional weather data such as a temperature or dew point, can be determined from on-board vehicle sensors or communication with a server, and a second indication that the weather condition of the environment of the vehicle includes the fog can be made based on the temperature or dew point.).
Both Robeson, and Zhu are analogous art to claim 12 because they are in the same field of autonomous driving technology.  Robeson relates to scheduling activities in a fleet of autonomous vehicles to ensure just in time deployment (see at least Robeson, [0001]).  Zhu relates to methods and systems for detecting weather conditions using vehicle onboard sensors (see at least Zhu, Abstract).  
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving method, as disclosed in Robeson, to provide the benefit of (a) acquiring the second environment data associated with the expected position and the expected time from an external database, (b) obtaining environment difference data according to the first environment data and the second environment data, and (c)  determining whether the environmental difference data meets predetermined fogging conditions according to a predetermined fogging standard, as disclosed in Zhu.  Doing so would provide the benefit of improving the useful and safe operation of the autonomous vehicle (see at least Zhu, [0004]).
As per claim 20, Robeson discloses [a]n autonomous driving vehicle, the autonomous driving vehicle (see at least Robeson, Fig. 3, showing vehicle 70) comprising:
a main body (see at least Robeson, Fig. 3, showing vehicle 70);
an intelligent control device (see at least Robeson, [0025] disclosing Bus 18 represents one or more of any of several types of bus structures, including a memory bus or memory controller, a peripheral bus, an accelerated graphics port, and a processor or local bus using any of a variety of bus architecture; [0026] further disclosing that Processing unit 16 refers, generally, to any apparatus that performs logic operations, computational tasks, control functions, etc. A processor may include one or more subsystems, components, and/or other processors), the intelligent control device comprising:
a memory configured to store program instructions (see at least Robeson, [0027] disclosing that processing unit 16 executes computer program code, such as program code for provisioning for just in time autonomous vehicle deployment, which is stored in memory 28, storage system 34, and/or program/utility 40); and  one or more processors configured to execute the program instructions (see at least Robeson, [0025], [0026], [0027], [0029] disclosing that System memory 28 can include computer system readable media in the form of volatile memory, such as random access memory 30 (RAM) and/or cache memory 32); and 
one or more processors configured to execute the program instructions to perform a method for preventing fogging (see at least Robeson, [0025], [0026], [0027], [0029] disclosing that System memory 28 can include computer system readable media in the form of volatile memory, such as random access memory 30 (RAM) and/or cache memory 32), the method for preventing fogging comprising:
acquiring driving data of the autonomous driving vehicle and first environment data of the autonomous driving vehicle at the current position by a plurality of sensors positioned on the autonomous driving vehicle (see at least Robeson, [0037] disclosing that the positioning system 170 may be used by computing devices 110 in order to determine the vehicle's relative or absolute position on a map or on the earth. For example, the position system 170 may include a GPS receiver to determine the device's latitude, longitude and/or altitude position <interpreted as driving data>; [0023] disclosing an autonomous vehicle's computing devices to make determinations about whether and, in some cases, how to control the vehicle in an autonomous driving mode. By monitoring the environment within a sensor housing and comparing that to near real time ambient environmental information for areas through which the vehicle is expected to drive <interpreted as first environmental data>; [0035]);
determining an expected position and an expected time that the autonomous driving vehicle will be reached during driving according to an expected path, the expected path being planned according to the current position and a destination position (see at least Robeson, [0061] disclosing that schedule 150 can include, but is not limited to, an actual deploy time 164 of vehicle 70 in response to an actual request 80 for an autonomous vehicle 70, as well as an arrival time 166 of vehicle 70 at a location of the user requesting autonomous vehicle 70) ... ;
when the environmental difference data meets predetermined fogging conditions, activating a preventing fogging scheme based on the environmental difference data (see at least Robeson, [0058] disclosing that that such preparation activities to place autonomous vehicle 70 in a ready state can include, defrosting windows or cameras of autonomous vehicle 70 (e.g., to a point a light sensor indicates a preset visibility through the window has been reached)).
But Robeson does not explicitly disclose the following limitations:
acquiring the second environment data associated with the expected position and the expected time from an external database;
obtaining environment difference data according to the first environment data and the second environment data; and
determining whether the environmental difference data meets predetermined fogging conditions according to a predetermined fogging standard;
However, Zhu discloses the acquiring limitation (see at least Zhu, [0122] disclosing that the method 400 may proceed to block 410 where the method 400 includes determining whether the laser data is in agreement with weather data. For example, weather information for a location of the vehicle <interpreted as second environmental data> can be received from a server over a network <interpreted as external database>, and when the weather information indicates that it is raining or has rained recently, a second indication that the roadway is wet can be made based on the weather information).
Zhu further discloses the obtaining limitation (see at least Zhu, [0122] disclosing that the method 400 may proceed to block 410 where the method 400 includes determining whether the laser data is in agreement with weather data. For example, weather information for a location of the vehicle <interpreted as second environmental data> can be received from a server over a network <interpreted as external database>, and when the weather information indicates that it is raining or has rained recently, a second indication <interpreted as the environmental difference data> that the roadway is wet can be made based on the weather information).
Zhu still further discloses the determining limitation (see at least Zhu, [0122] disclosing that when the weather information indicates a chance of fog, or foggy conditions, a second indication that a fog is present is made.  Additional weather data such as a temperature or dew point, can be determined from on-board vehicle sensors or communication with a server, and a second indication that the weather condition of the environment of the vehicle includes the fog can be made based on the temperature or dew point.).
Both Robeson, and Zhu are analogous art to claim 20 because they are in the same field of autonomous driving technology.  Robeson relates to scheduling activities in a fleet of autonomous vehicles to ensure just in time deployment (see at least Robeson, [0001]).  Zhu relates to methods and systems for detecting weather conditions using vehicle onboard sensors (see at least Zhu, Abstract).  
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving method, as disclosed in Robeson, to provide the benefit of (a) acquiring the second environment data associated with the expected position and the expected time from an external database, (b) obtaining environment difference data according to the first environment data and the second environment data, and (c)  determining whether the environmental difference data meets predetermined fogging conditions according to a predetermined fogging standard, as disclosed in Zhu.  Doing so would provide the benefit of improving the useful and safe operation of the autonomous vehicle (see at least Zhu, [0004]).
Claims 2-5, 8, 13-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Robeson and Zhu as applied to claims 1 and 12 above, and further in view of U.S. Patent Publication Number 2018/0121994 to Matsunaga et al. (hereafter Matsunaga).
As per claim 2, the combination of Robeson and Zhu disclose all of the limitations of claim 1, as discussed above.  Robeson further discloses:
... determining the expected time when the autonomous driving vehicle arrives at the expected position according to the driving data and the expected position (see at least Robeson, [0037]; [0049] <camera also interpreted as acquiring driving data>; and [0061] further disclosing that schedule 150 can include, but is not limited to, an actual deploy time 164 of vehicle 70 in response to an actual request 80 for an autonomous vehicle 70, as well as an arrival time 166 of vehicle 70 at a location of the user requesting autonomous vehicle 70).  But, neither Robeson, nor Zhu explicitly disclose the following limitation:
wherein determining an expected position and an expected time that the autonomous driving vehicle will be reached during driving comprises: determining the expected position according to the current position and a predetermined distance ... .
However, Matsunaga discloses this limitation (see at least Matsunaga, [0030] disclosing that the position estimating section 141 estimates a position on the moving route of the vehicle at the receiving time; [0033] disclosing that to predict the arrival time, the arrival time predicting section 143 may use known methods. For example, the arrival time predicting section 143 may i) find the distance, along the moving route plus any detour route connecting the moving route with the receiving location, between the current position of the vehicle and the position of the receiving location (e.g. based on route data stored in the moving route data storage 130, map data received by the map data input section 180, and position data of the receiving location stored in the store data storage 150 or the delivery site data storage 160) and ii) divide the resulting distance by the speed of the vehicle (e.g. assumed speed based on route data and traffic/weather data stored in the moving route data storage 130)).
Robeson, Zhu and Matsunaga are analogous art to claim 2 because they are in the same field of  autonomous driving technology.  Robeson relates to scheduling activities in a fleet of autonomous vehicles to ensure just in time deployment (see at least Robeson, [0001]).  Zhu relates to methods and systems for detecting weather conditions using vehicle onboard sensors (see at least Zhu, Abstract).  relates to optimizing deliveries to a recipient in a moving vehicle (see at least Matsunaga, [0002]).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving method, as disclosed in Robeson and Zhu, to provide the benefit of determining the expected position according to the current position and a predetermined distance, as disclosed in Matsunaga.  Doing so would provide the benefit of minimizing delay while reaching a destination location located off the user’s route (see at least Matsunaga, [0004]).
As per claim 3, the combination of Robeson and Zhu disclose all of the limitations of claim 1, as discussed above.  Robeson further discloses:
... determining the expected position at which the autonomous driving vehicle arrived at when driving for the expected time according to the expected time and the driving data (see at least Robeson, [0037]; [0042] disclosing that the demand predictor 52 can use one or more models based on historic demand data 82 to anticipate time periods at which vehicles will be required and in what quantities.; [0043] further disclosing that In addition to predicting demand within a time period, demand predictor 52 can also predict demand within a geographic area; [0049]; and [0061]).  But, neither Robeson, nor Zhu explicitly disclose the following limitation:
wherein determining an expected position and an expected time that the autonomous driving vehicle will be reached during driving comprises: determining the expected time according to the current time and the predetermined time period ... .
However, Matsunaga discloses this limitation (see at least Matsunaga, [0030] disclosing that the position estimating section 141 estimates a position on the moving route of the vehicle at the receiving time; [0033] disclosing that to predict the arrival time, the arrival time predicting section 143 may use known methods. For example, the arrival time predicting section 143 may i) find the distance, along the moving route plus any detour route connecting the moving route with the receiving location, between the current position of the vehicle and the position of the receiving location (e.g. based on route data stored in the moving route data storage 130, map data received by the map data input section 180, and position data of the receiving location stored in the store data storage 150 or the delivery site data storage 160) and ii) divide the resulting distance by the speed of the vehicle (e.g. assumed speed based on route data and traffic/weather data stored in the moving route data storage 130)).
Robeson, Zhu and Matsunaga are analogous art to claim 3 because they are in the same field of  autonomous driving technology.  Robeson relates to scheduling activities in a fleet of autonomous vehicles to ensure just in time deployment (see at least Robeson, [0001]).  Zhu relates to methods and systems for detecting weather conditions using vehicle onboard sensors (see at least Zhu, Abstract).  relates to optimizing deliveries to a recipient in a moving vehicle (see at least Matsunaga, [0002]).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving method, as disclosed in Robeson and Zhu, to provide the benefit of determining the expected time according to the current time and the predetermined time period, as disclosed in Matsunaga.  Doing so would provide the benefit of minimizing delay while reaching a destination location located off the user’s route (see at least Matsunaga, [0004]).
As per claim 4, the combination of Robeson, Zhu and Matsunaga discloses all of the limitations of claim 3, as discussed above.  Zhu further discloses:
wherein the first environment data includes a first temperature value, the second environment data includes a second temperature value, the environment difference data includes a temperature difference value, the temperature difference value is obtained by subtracting the second temperature value from the first temperature value, and the predetermined fogging standard includes a predetermined temperature difference value (see at least Zhu, [0122] disclosing that a fog may form when a difference between temperature <interpreted as the first temperature value>  and dew point <interpreted as the second temperature value>  is about less than 2.5 degrees Celsius or 4 degrees Fahrenheit. Fogs normally occur at a relative humidity near 100%, however, fogs can form at lower humidities, and fog can sometimes not form with relative humidity at 100%. A reading of 100% relative humidity means that the air can hold no additional moisture; the air will become supersaturated if additional moisture is added. Fogs can form suddenly, and can dissipate just as rapidly, depending what side of the dew point the temperature is on <interpreted as the predetermined fogging standard>) 
determining whether the environmental difference data meets predetermined fogging conditions according to a predetermined fogging standard comprises: determining whether the temperature difference value reaches the predetermined temperature difference value (see at least Zhu, [0122] disclosing that when the weather information indicates a chance of fog, or foggy conditions, a second indication that a fog is present is made.  Additional weather data such as a temperature or dew point, can be determined from on-board vehicle sensors or communication with a server, and a second indication that the weather condition of the environment of the vehicle includes the fog can be made based on the temperature or dew point); 
when the temperature difference value reaches the predetermined temperature difference value, determining that the environmental difference data meets the predetermined fogging condition (see at least Zhu, [0122]); or 
when the temperature difference value does not reach the predetermined temperature difference value, determining that the environmental difference data does not meet the predetermined fogging conditions (see at least Zhu, [0122] ).
As per claim 5, the combination of Robeson, Zhu and Matsunaga discloses all of the limitations of claim 4, as discussed above.  Zhu further discloses the following limitations:
wherein when the environmental difference data meets predetermined fogging conditions, activating a preventing fogging scheme based on the environmental difference data comprises: identifying whether the temperature difference value is positive or negative (see at least Zhu, [0122] disclosing that a fog may form when a difference between temperature <interpreted as the first temperature value> and dew point <interpreted as the second temperature value>  is about less than 2.5 degrees Celsius or 4 degrees Fahrenheit. Fogs normally occur at a relative humidity near 100%, however, fogs can form at lower humidities, and fog can sometimes not form with relative humidity at 100%. A reading of 100% relative humidity means that the air can hold no additional moisture; the air will become supersaturated if additional moisture is added. Fogs can form suddenly, and can dissipate just as rapidly, depending what side of the dew point the temperature is on <interpreted as the predetermined fogging standard>);
Robeson and Zhu further disclose the following limitations:
cooling the lens (see at least Robeson, [0058] disclosing that that such preparation activities to place autonomous vehicle 70 in a ready state can include, defrosting windows or cameras of autonomous vehicle 70 (e.g., to a point a light sensor indicates a preset visibility through the window has been reached)) when the temperature difference value is positive (see at least Zhu, [0122] disclosing that a fog may form when a difference between temperature <interpreted as the first temperature value> and dew point <interpreted as the second temperature value>  is about less than 2.5 degrees Celsius or 4 degrees Fahrenheit. Fogs normally occur at a relative humidity near 100%, however, fogs can form at lower humidities, and fog can sometimes not form with relative humidity at 100%. A reading of 100% relative humidity means that the air can hold no additional moisture; the air will become supersaturated if additional moisture is added. Fogs can form suddenly, and can dissipate just as rapidly, depending what side of the dew point the temperature is on <interpreted as the predetermined fogging standard>);
heating the lens (see at least Robeson, [0058]) when the temperature difference value is negative (see at least Zhu, [0122]).
As per claim 8, the combination of Robeson, Zhu and Matsunaga discloses all of the limitations of claim 4, as discussed above.  Zhu further discloses the limitations:
wherein the predetermined temperature difference includes a first temperature difference and a second temperature difference to judge whether the temperature difference reaches the predetermined temperature difference, further comprises: identifying whether the temperature difference value is positive or negative (see at least Zhu, [0122] disclosing that a fog may form when a difference between temperature and dew point is about less than 2.5 degrees Celsius or 4 degrees Fahrenheit. Fogs normally occur at a relative humidity near 100%, however, fogs can form at lower humidities, and fog can sometimes not form with relative humidity at 100%. A reading of 100% relative humidity means that the air can hold no additional moisture; the air will become supersaturated if additional moisture is added. Fogs can form suddenly, and can dissipate just as rapidly, depending what side of the dew point the temperature is on);
when the temperature difference value is positive, comparing the temperature difference value with the first temperature difference value (see at least Zhu, [0122]), and
when the temperature difference value is greater than the first temperature difference value, judging that the temperature difference value reaches the predetermined temperature difference value (see at least Zhu, [0122]); or 
when the temperature difference value is negative, comparing the first temperature difference value with the second temperature difference value (see at least Zhu, [0122]), and 
when the temperature difference value is less than the second temperature difference value, judging that the temperature difference value reaches the predetermined temperature difference value (see at least Zhu, [0122]).
As per claim 13, the combination of Robeson and Zhu disclose all of the limitations of claim 12, as discussed above.  Robeson further discloses:
... determining the expected time when the autonomous driving vehicle arrives at the expected position according to the driving data and the expected position (see at least Robeson, [0037]; [0049] <camera also interpreted as acquiring driving data>; and [0061] further disclosing that schedule 150 can include, but is not limited to, an actual deploy time 164 of vehicle 70 in response to an actual request 80 for an autonomous vehicle 70, as well as an arrival time 166 of vehicle 70 at a location of the user requesting autonomous vehicle 70).  But, neither Robeson, nor Zhu explicitly disclose the following limitation:
wherein determining an expected position and an expected time that the autonomous driving vehicle will be reached during driving comprises: determining the expected position according to the current position and a predetermined distance ... .
However, Matsunaga discloses this limitation (see at least Matsunaga, [0030] disclosing that the position estimating section 141 estimates a position on the moving route of the vehicle at the receiving time; [0033] disclosing that to predict the arrival time, the arrival time predicting section 143 may use known methods. For example, the arrival time predicting section 143 may i) find the distance, along the moving route plus any detour route connecting the moving route with the receiving location, between the current position of the vehicle and the position of the receiving location (e.g. based on route data stored in the moving route data storage 130, map data received by the map data input section 180, and position data of the receiving location stored in the store data storage 150 or the delivery site data storage 160) and ii) divide the resulting distance by the speed of the vehicle (e.g. assumed speed based on route data and traffic/weather data stored in the moving route data storage 130).).
Robeson, Zhu and Matsunaga are analogous art to claim 13 because they are in the same field of  autonomous driving technology.  Robeson relates to scheduling activities in a fleet of autonomous vehicles to ensure just in time deployment (see at least Robeson, [0001]).  Zhu relates to methods and systems for detecting weather conditions using vehicle onboard sensors (see at least Zhu, Abstract).  relates to optimizing deliveries to a recipient in a moving vehicle (see at least Matsunaga, [0002]).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving method, as disclosed in Robeson and Zhu, to provide the benefit of determining the expected position according to the current position and a predetermined distance, as disclosed in Matsunaga.  Doing so would provide the benefit of minimizing delay while reaching a destination location located off the user’s route (see at least Matsunaga, [0004]).
As per claim 14, the combination of Robeson and Zhu disclose all of the limitations of claim 12, as discussed above.  Robeson further discloses:
... determining the expected position at which the autonomous driving vehicle arrived at when driving for the expected time according to the expected time and the driving data (see at least Robeson, [0037]; [0042] disclosing that the demand predictor 52 can use one or more models based on historic demand data 82 to anticipate time periods at which vehicles will be required and in what quantities.; [0043] further disclosing that In addition to predicting demand within a time period, demand predictor 52 can also predict demand within a geographic area; [0049]; and [0061]).  But, neither Robeson, nor Zhu explicitly disclose the following limitation:
wherein determining an expected position and an expected time that the autonomous driving vehicle will be reached during driving comprises: determining the expected time according to the current time and the predetermined time period ... .
However, Matsunaga discloses this limitation (see at least Matsunaga, [0030] disclosing that the position estimating section 141 estimates a position on the moving route of the vehicle at the receiving time; [0033] disclosing that to predict the arrival time, the arrival time predicting section 143 may use known methods. For example, the arrival time predicting section 143 may i) find the distance, along the moving route plus any detour route connecting the moving route with the receiving location, between the current position of the vehicle and the position of the receiving location (e.g. based on route data stored in the moving route data storage 130, map data received by the map data input section 180, and position data of the receiving location stored in the store data storage 150 or the delivery site data storage 160) and ii) divide the resulting distance by the speed of the vehicle (e.g. assumed speed based on route data and traffic/weather data stored in the moving route data storage 130)).
Robeson, Zhu and Matsunaga are analogous art to claim 14 because they are in the same field of autonomous driving technology.  Robeson relates to scheduling activities in a fleet of autonomous vehicles to ensure just in time deployment (see at least Robeson, [0001]).  Zhu relates to methods and systems for detecting weather conditions using vehicle onboard sensors (see at least Zhu, Abstract).  relates to optimizing deliveries to a recipient in a moving vehicle (see at least Matsunaga, [0002]).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving method, as disclosed in Robeson and Zhu, to provide the benefit of determining the expected time according to the current time and the predetermined time period, as disclosed in Matsunaga.  Doing so would provide the benefit of minimizing delay while reaching a destination location located off the user’s route (see at least Matsunaga, [0004]).
 As per claim 15, the combination of Robeson, Zhu and Matsunaga disclose all of the limitations of claim 14, as discussed above.  Zhu further discloses:
wherein the first environment data includes a first temperature value, the second environment data includes a second temperature value, the environment difference data includes a temperature difference value, the temperature difference value is obtained by subtracting the second temperature value from the first temperature value, and the predetermined fogging standard includes a predetermined temperature difference value (see at least Zhu, [0122] disclosing that a fog may form when a difference between temperature <interpreted as the first temperature value>  and dew point <interpreted as the second temperature value>  is about less than 2.5 degrees Celsius or 4 degrees Fahrenheit. Fogs normally occur at a relative humidity near 100%, however, fogs can form at lower humidities, and fog can sometimes not form with relative humidity at 100%. A reading of 100% relative humidity means that the air can hold no additional moisture; the air will become supersaturated if additional moisture is added. Fogs can form suddenly, and can dissipate just as rapidly, depending what side of the dew point the temperature is on <interpreted as the predetermined fogging standard>) 
determining whether the environmental difference data meets predetermined fogging conditions according to a predetermined fogging standard comprises: determining whether the temperature difference value reaches the predetermined temperature difference value (see at least Zhu, [0122] disclosing that when the weather information indicates a chance of fog, or foggy conditions, a second indication that a fog is present is made.  Additional weather data such as a temperature or dew point, can be determined from on-board vehicle sensors or communication with a server, and a second indication that the weather condition of the environment of the vehicle includes the fog can be made based on the temperature or dew point); 
when the temperature difference value reaches the predetermined temperature difference value, determining that the environmental difference data meets the predetermined fogging condition (see at least Zhu, [0122]); or 
when the temperature difference value does not reach the predetermined temperature difference value, determining that the environmental difference data does not meet the predetermined fogging conditions (see at least Zhu, [0122] ).
As per claim 16, the combination of Robeson, Zhu and Matsunaga disclose all of the limitations of claim 15, as discussed above.  Zhu further discloses the following limitations:
wherein when the environmental difference data meets predetermined fogging conditions, activating a preventing fogging scheme based on the environmental difference data comprises: identifying whether the temperature difference value is positive or negative (see at least Zhu, [0122] disclosing that a fog may form when a difference between temperature <interpreted as the first temperature value> and dew point <interpreted as the second temperature value>  is about less than 2.5 degrees Celsius or 4 degrees Fahrenheit. Fogs normally occur at a relative humidity near 100%, however, fogs can form at lower humidities, and fog can sometimes not form with relative humidity at 100%. A reading of 100% relative humidity means that the air can hold no additional moisture; the air will become supersaturated if additional moisture is added. Fogs can form suddenly, and can dissipate just as rapidly, depending what side of the dew point the temperature is on <interpreted as the predetermined fogging standard>);
Robeson and Zhu further disclose the following limitations:
cooling the lens (see at least Robeson, [0058] disclosing that that such preparation activities to place autonomous vehicle 70 in a ready state can include, defrosting windows or cameras of autonomous vehicle 70 (e.g., to a point a light sensor indicates a preset visibility through the window has been reached)) when the temperature difference value is positive (see at least Zhu, [0122] disclosing that a fog may form when a difference between temperature <interpreted as the first temperature value> and dew point <interpreted as the second temperature value>  is about less than 2.5 degrees Celsius or 4 degrees Fahrenheit. Fogs normally occur at a relative humidity near 100%, however, fogs can form at lower humidities, and fog can sometimes not form with relative humidity at 100%. A reading of 100% relative humidity means that the air can hold no additional moisture; the air will become supersaturated if additional moisture is added. Fogs can form suddenly, and can dissipate just as rapidly, depending what side of the dew point the temperature is on <interpreted as the predetermined fogging standard>);
heating the lens (see at least Robeson, [0058]) when the temperature difference value is negative (see at least Zhu, [0122]).
As per claim 19, the combination of Robeson, Zhu and Matsunaga disclose all of the limitations of claim 15, as discussed above.  Zhu further discloses the limitations:
wherein the predetermined temperature difference includes a first temperature difference and a second temperature difference to judge whether the temperature difference reaches the predetermined temperature difference, further comprises: identifying whether the temperature difference value is positive or negative (see at least Zhu, [0122] disclosing that a fog may form when a difference between temperature and dew point is about less than 2.5 degrees Celsius or 4 degrees Fahrenheit. Fogs normally occur at a relative humidity near 100%, however, fogs can form at lower humidities, and fog can sometimes not form with relative humidity at 100%. A reading of 100% relative humidity means that the air can hold no additional moisture; the air will become supersaturated if additional moisture is added. Fogs can form suddenly, and can dissipate just as rapidly, depending what side of the dew point the temperature is on);
when the temperature difference value is positive, comparing the temperature difference value with the first temperature difference value (see at least Zhu, [0122]), and
when the temperature difference value is greater than the first temperature difference value, judging that the temperature difference value reaches the predetermined temperature difference value (see at least Zhu, [0122]); or 
when the temperature difference value is negative, comparing the first temperature difference value with the second temperature difference value (see at least Zhu, [0122]), and 
when the temperature difference value is less than the second temperature difference value, judging that the temperature difference value reaches the predetermined temperature difference value (see at least Zhu, [0122]).
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Robeson, Zhu, and Matsunaga as applied to claims 5 and 16 above, and further in view of U.S. Patent Number 6,530,659 to Marcum.
As per claim 6, the combination of Robeson, Zhu and Matsunaga teaches all of the limitations of claim 5, as discussed above.  But the difference between the combination and the claimed invention is that neither, Robeson, Zhu, nor Matsunaga explicitly disclose the limitation:
wherein the lens is cooled by the cooling device installed on the autonomous driving vehicle.
Marcum teaches a comparable device where it is known to add a cooling device to cool a lens (see at Marcum, Col. 3, Ln. 1-6, disclosing strategically placing pads to offset the lens and increase air circulation and minimize lens fogging during use).  
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have cooled the lens by installing a cooling device on the autonomous vehicle.  The results would have been predicable to one of ordinary skill in the art.
As per claim 17, the combination of Robeson, Zhu and Matsunaga disclose all of the limitations of claim 16, as discussed above.  But the difference between the combination and the claimed invention is that neither, Robeson, Zhu, nor Matsunaga explicitly disclose the limitation:
wherein the lens is cooled by the cooling device installed on the autonomous driving vehicle.
Marcum teaches a comparable device where it is known to add a cooling device to cool a lens (see at Marcum, Col. 3, Ln. 1-6, disclosing strategically placing pads to offset the lens and increase air circulation and minimize lens fogging during use).  
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have cooled the lens by installing a cooling device on the autonomous vehicle.  The results would have been predicable to one of ordinary skill in the art.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Robeson, Zhu and Matsunaga as applied to claims 5 and 16 above, and further in view of U.S. Patent Publication Number 2006/0011598 to Yasuda.
As per claim 7, the combination of Robeson, Zhu and Matsunaga discloses all of the limitations of claim 5, as discussed above.  But the difference between the combination and the claimed invention is that neither, Robeson, Zhu, nor Matsunaga explicitly disclose the limitation:
wherein the lens is heated by the heating device installed on the autonomous driving vehicle.
Yasuda teaches a comparable device where it is known to add a heating device to heat a lens (see at Yasuda, [0023] disclosing that outer lens 30 is formed from a transparent synthetic resin, such as acrylic resin, polycarbonate (PC) or the like, and the inner surface of the outer lens 30 is formed with a built-in heater 40; [0024] The heater 40 is formed by wiring a copper wire or a tungsten wire (hereinafter called a "resistance heat coil") 41 that has a wire diameter ... . The resistance heat coil 41 is disposed in, for example, a pattern as shown in FIG. 1. ).  
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have cooled the lens by installing a heating device on the autonomous vehicle.  The results would have been predicable to one of ordinary skill in the art.
As per claim 18, the combination of Robeson, Zhu and Matsunaga disclose all of the limitations of claim 16, as discussed above.  But the difference between the combination and the claimed invention is that neither, Robeson, Zhu, nor Matsunaga explicitly disclose the limitation:
wherein the lens is heated by the heating device installed on the autonomous driving vehicle.
Yasuda teaches a comparable device where it is known to add a heating device to heat a lens (see at Yasuda, [0023] disclosing that outer lens 30 is formed from a transparent synthetic resin, such as acrylic resin, polycarbonate (PC) or the like, and the inner surface of the outer lens 30 is formed with a built-in heater 40; [0024] The heater 40 is formed by wiring a copper wire or a tungsten wire (hereinafter called a "resistance heat coil") 41 that has a wire diameter ... . The resistance heat coil 41 is disposed in, for example, a pattern as shown in FIG. 1. ).  
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have cooled the lens by installing a heating device on the autonomous vehicle.  The results would have been predicable to one of ordinary skill in the art.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Robeson, Zhu and Matsunaga as applied to claim 8 above, and further in view of U.S. Patent Publication Number 2019/0339694 to Akman.
As per claim 9, the combination of Robeson, Zhu and Matsunaga disclose all of the limitations of claim 8, as discussed above.  But, nether Robeson, Zhu, nor Matsunaga disclose the following limitation:
wherein the second environment data includes a humidity value, and the method for preventing the lens from fogging, further comprises: setting the predetermined temperature difference according to the humidity value, wherein the second humidity value is the larger the absolute value of the predetermined temperature difference is the smaller.
However, Akman discloses this limitation (see at least Akman, [0063] disclosing that an expected change in the condensation or condensation risk within the sensor housing as the vehicle drives through various areas according to the environmental map information 200B.  Using this in combination with the relative humidity measurement within a given sensor housing, the computing devices may estimate how the change in temperature will affect the sensor or sensors within the given sensor housing given the relative humidity level; and [0065] disclosing that the computing devices 110 may consider how changes in temperature, relative humidity level, and dew point measured by relative humidity sensors within the given sensor housing over time as compared to actual or expected ambient temperature, relative humidity level, and dew point will affect condensation and fogging within the sensor housing. Situations where the temperature within a sensor housing is lower than the dew point for an area through which a vehicle is driving or situations in which the dew point within a sensor housing is higher than the ambient temperature through which the vehicle is driving, may increase the amount of condensation or may indicate high condensation risk).
Robeson, Zhu, Mastunaga and Akman are analogous art to claim 9 because they are in the same field of autonomous driving technology.  Robeson relates to scheduling activities in a fleet of autonomous vehicles to ensure just in time deployment (see at least Robeson, [0001]).  Zhu relates to methods and systems for detecting weather conditions using vehicle onboard sensors (see at least Zhu, Abstract).  relates to optimizing deliveries to a recipient in a moving vehicle (see at least Matsunaga, [0002]).  Akman relates to controlling a vehicle having an autonomous driving mode including information identifying a current relative humidity measurement within a sensor housing of the autonomous vehicle (see at least Akman, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving method, as disclosed in Robeson, Zhu and Matsunaga, to provide the benefit of setting the predetermined temperature difference according to the humidity value, where the second humidity value is the larger the absolute value of the predetermined temperature difference is the smaller, as disclosed in Akman.  Doing so would provide the benefit of improving the safety for passengers, cargo, as well as other road users (see at least Akman, [0023]). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Robeson and Zhu as applied to claim 1 above, and further in view of Akman and U.S. Patent Publication Number 2019/0064823 to Jiang et al. (hereafter Jiang).
As per claim 11, the combination of Robeson and Zhu disclose all of the limitations of claim 1, as discussed above.  Zhu further discloses, a radar, a lidar and an imaging device ... configured to obtain driving data (see at least Zhu, [0068] disclosing the sensor unite 202 may include any combination of cameras <interpreted as imaging device>, RADARs, LIDARs, range finders and acoustic sensors).  But, neither Robeson nor Zhu explicitly disclose the limitation:
wherein sensors for acquiring the first environment data and the second environment data include a temperature sensor, a humidity sensor, a wheel speed sensor, ... , the temperature sensor and the humidity sensor are configured to obtain the first environmental data; the wheel speed sensor, ...  are configured to obtain the driving data.
However Akman discloses temperature and humidity sensors (see at least Akman, [0044]-[0045] disclosing that the housing may include one or more temperature and relative humidity sensors 380, 382 which can detect and identify current temperature and relative humidity levels within the dome housing).
Jiang further discloses a wheel speed sensor (see at least Jiang, Fig. 1 and [0041] disclosing in-vehicle sensors 212; [0022] disclosing inertial sensor; [0041] and Fig. 2, wheel speed sensors 212).
Robeson, Zhu, Akman and Jian are analogous art to claim 11, because they are in the same field of autonomous driving technology.  Robeson relates to scheduling activities in a fleet of autonomous vehicles to ensure just in time deployment (see at least Robeson, [0001]).  Zhu relates to methods and systems for detecting weather conditions using vehicle onboard sensors (see at least Zhu, Abstract).  Jiang relates to an automatic vehicle control systems that determines an estimated trajectory based upon the actual vehicle states, and a trajectory error is determined based upon a difference between the desired trajectory and the estimated trajectory (see at least Jiang, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving method, as disclosed in Robeson and Zhu, to provide the benefit of sensors acquiring the first environment data and the second environment data that include a temperature sensor, a humidity sensor, a wheel speed sensor, a radar, a lidar and an imaging device, where the temperature sensor and the humidity sensor are configured to obtain the first environmental data and the wheel speed sensor, the radar, the lidar, and the imaging device are configured to obtain the driving data, as disclosed in Akman and Jiang.  Doing so would provide the benefit of improving the safety for passengers, cargo, as well as other road users (see at least Akman, [0023]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666 

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666